Title: From James Madison to I. Hays and C. Amory, 22 April 1804 (Abstract)
From: Madison, James
To: Amory, C.,Hays, I.


22 April 1804, Department of State. “I duly received your letter [not found] enclosing a collection of documents respecting the Ship Perseverance. The late Convention with Spain having been ratified on our part, as soon as a similer [sic] form has been communicated to it by the King of Spain, a Board will be organized with powers to examine all unjust captures and detentions by Spanish subjects, imputable to the Spanish Government, which took place during the last war. How far your two cases of the above mentioned Vessel and the Ship Mercury are of that class, and the amount of compensation due, the Board alone can officially and authorita[ti]vely decide.”
